



Exhibit 10.5


LEVI STRAUSS & CO.
RESTRICTED STOCK UNIT GRANT NOTICE
(2019 EQUITY INCENTIVE PLAN)
Levi Strauss & Co. (the “Company”), pursuant to its 2019 Equity Incentive Plan
(the “Plan”), hereby awards to Participant a Restricted Stock Unit Award for the
number of shares of the Company’s Class A Common Stock (“Restricted Stock
Units”) set forth below (the “Award”). The Award is subject to all of the terms
and conditions as set forth in this notice of grant (this “Restricted Stock Unit
Grant Notice”), and in the Plan and the Restricted Stock Unit Award Agreement
(the “Award Agreement”), both of which are incorporated herein in their
entirety. Capitalized terms not explicitly defined herein shall have the
meanings set forth in the Plan or the Award Agreement. In the event of any
conflict between the terms in this Restricted Stock Unit Grant Notice or the
Award Agreement and the Plan, the terms of the Plan shall control.
Participant:
 
Date of Grant:
 
Vesting Commencement Date:
 
Number of Restricted Stock Units:
 



Vesting Schedule:
The Restricted Stock Units shall vest in a series of three (3) equal
installments on the dates that are thirteen (13), twenty-four (24), and
thirty-six (36) months following the Date of Grant, subject to Participant’s
Continuous Service through each such vesting date. Notwithstanding the
foregoing, if your Continuous Service terminates for a reason other than Cause
after the first vesting installment, the remaining unvested portion of your
Award shall become fully vested as of the date of such termination



Issuance Schedule:
Subject to any Capitalization Adjustment, one share of Class A Common Stock (or
its cash equivalent, at the discretion of the Company) will be issued for each
Restricted Stock Unit that vests at the time set forth in Section 6 of the Award
Agreement.

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the Award
Agreement and the Plan. Participant further acknowledges that as of the Date of
Grant, this Restricted Stock Unit Grant Notice, the Award Agreement and the Plan
set forth the entire understanding between Participant and the Company regarding
the acquisition of the Class A Common Stock pursuant to the Award specified
above and supersede all prior oral and written agreements on the terms of this
Award, with the exception, if applicable, of (i) restricted stock unit awards or
options previously granted and delivered to Participant, (ii) the written
employment agreement, offer letter or other written agreement entered into
between the Company and Participant specifying the terms that should govern this
specific Award, and (iii) any compensation recovery policy that is adopted by
the Company or is otherwise required by applicable law.
By accepting this Award, Participant acknowledges having received and read the
Restricted Stock Unit Grant Notice, the Award Agreement and the Plan and agrees
to all of the terms and conditions set forth in these documents. Participant
consents to receive Plan documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
LEVI STRAUSS & CO.
 
PARTICIPANT
 
 
 
 
 
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Date:
 
Date:
 
 
 
 
 
 
 
 
 



ATTACHMENTS: Award Agreement







--------------------------------------------------------------------------------





ATTACHMENT I
LEVI STRAUSS & CO.
2019 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Award Agreement (the “Agreement”), Levi Strauss & Co. (the
“Company”) has awarded you (“Participant”) a Restricted Stock Unit Award (the
“Award”) pursuant to the Company’s 2019 Equity Incentive Plan (the “Plan”) for
the number of Restricted Stock Units/shares indicated in the Grant Notice.
Capitalized terms not explicitly defined in this Agreement or the Grant Notice
shall have the same meanings given to them in the Plan. The terms of your Award,
in addition to those set forth in the Grant Notice, are as follows.
1. GRANT OF THE AWARD. This Award represents the right to be issued on a future
date one (1) share of Class A Common Stock for each Restricted Stock Unit that
vests on the applicable vesting date(s) (subject to any adjustment under Section
3 below) as indicated in the Grant Notice. As of the Date of Grant, the Company
will credit to a bookkeeping account maintained by the Company for your benefit
(the “Account”) the number of Restricted Stock Units/shares of Class A Common
Stock subject to the Award. Notwithstanding the foregoing, the Company reserves
the right to issue you the cash equivalent of Class A Common Stock, in part or
in full satisfaction of the delivery of Class A Common Stock in connection with
the vesting of the Restricted Stock Units, and, to the extent applicable,
references in this Agreement and the Grant Notice to Class A Common Stock
issuable in connection with your Restricted Stock Units will include the
potential issuance of its cash equivalent pursuant to such right. This Award was
granted in consideration of your services to the Company.
2. VESTING. Subject to the limitations contained herein, your Award will vest,
if at all, in accordance with the vesting schedule provided in the Grant Notice.
Vesting will cease upon the termination of your Continuous Service and the
Restricted Stock Units credited to the Account that were not vested on the date
of such termination will be forfeited at no cost to the Company and you will
have no further right, title or interest in or to such Award or the shares of
Class A Common Stock to be issued in respect of such portion of the Award.
3. NUMBER OF SHARES. The number of Restricted Stock Units subject to your Award
may be adjusted from time to time for Capitalization Adjustments, as provided in
the Plan. Any additional Restricted Stock Units, shares, cash or other property
that becomes subject to the Award pursuant to this Section 3, if any, shall be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Restricted Stock Units and shares covered by your
Award. Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional shares of Class A Common Stock shall be created pursuant
to this Section 3. Any fraction of a share will be rounded down to the nearest
whole share.
4. SECURITIES LAW COMPLIANCE. You may not be issued any Class A Common Stock
under your Award unless the shares of Class A Common Stock underlying the
Restricted Stock Units are either (i) then registered under the Securities Act,
or (ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award must also comply
with other applicable laws and regulations governing the Award, and you shall
not receive such Class A Common Stock if the Company determines that such
receipt would not be in material compliance with such laws and regulations.
5. TRANSFER RESTRICTIONS. Prior to the time that shares of Class A Common Stock
have been delivered to you, you may not transfer, pledge, sell or otherwise
dispose of this Award or the shares issuable in respect of your Award, except as
expressly provided in this Section 5. For example, you may not use shares that
may be issued in respect of your Restricted Stock Units as security for a loan.
The restrictions on transfer set forth herein will lapse upon delivery to you of
shares in respect of your vested Restricted Stock Units.
(a) Death. Your Award is transferable by will and by the laws of descent and
distribution. At your death, vesting of your Award will cease and your executor
or administrator of your estate shall be entitled to receive, on behalf of your
estate, any Class A Common Stock or other consideration that vested but was not
issued before your death.
(b) Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Class A Common Stock or
other consideration hereunder, pursuant to a domestic relations order, marital
settlement agreement or other divorce or separation instrument as permitted by
applicable law that contains the information required by the Company to
effectuate the transfer. You are encouraged to discuss the proposed





--------------------------------------------------------------------------------





terms of any division of this Award with the Company General Counsel prior to
finalizing the domestic relations order or marital settlement agreement to
verify that you may make such transfer, and if so, to help ensure the required
information is contained within the domestic relations order or marital
settlement agreement.
6. DATE OF ISSUANCE.
(a) The issuance of shares in respect of the Restricted Stock Units is intended
to comply with Treasury Regulations Section 1.409A-1(b)(4) and will be construed
and administered in such a manner. Subject to the satisfaction of the
Withholding Obligation set forth in Section 11 of this Agreement, in the event
one or more Restricted Stock Units vests, the Company shall issue to you one (1)
share of Class A Common Stock for each Restricted Stock Unit that vests [on the
date that is six (6) months following separation service within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)]1
[(i) on the applicable vesting date(s) or (ii) to the extent you have timely
elected to defer delivery of shares, in accordance with the distribution
provisions set forth in the applicable Distribution Election Agreement]2
(subject to any adjustment under Section 3 above, and subject to any different
provisions in the Grant Notice). Each issuance date determined by this paragraph
is referred to as an “Original Issuance Date”.
(b) If the Original Issuance Date falls on a date that is not a business day,
delivery shall instead occur on the next following business day. In addition,
if:
(i) the Original Issuance Date does not occur (1) during an “open window period”
applicable to you, as determined by the Company in accordance with the Company’s
then-effective policy on trading in Company securities, or (2) on a date when
you are otherwise permitted to sell shares of Class A Common Stock on an
established stock exchange or stock market (including but not limited to under a
previously established written trading plan that meets the requirements of Rule
10b5-1 under the Exchange Act and was entered into in compliance with the
Company’s policies (a “10b5-1 Arrangement”)), and
(ii) either (1) a Withholding Obligation does not apply, or (2) the Company
decides, prior to the Original Issuance Date, (A) not to satisfy the Withholding
Obligation by withholding shares of Class A Common Stock from the shares
otherwise due, on the Original Issuance Date, to you under this Award, and (B)
not to permit you to enter into a “same day sale” commitment with a
broker-dealer pursuant to Section 11 of this Agreement (including but not
limited to a commitment under a 10b5-1 Arrangement) and (C) not to permit you to
pay your Withholding Obligation in cash, then the shares that would otherwise be
issued to you on the Original Issuance Date will not be delivered on such
Original Issuance Date and will instead be delivered on the first business day
when you are not prohibited from selling shares of the Company’s Class A Common
Stock in the open public market, but in no event later than December 31 of the
calendar year in which the Original Issuance Date occurs (that is, the last day
of your taxable year in which the Original Issuance Date occurs), or, if and
only if permitted in a manner that complies with Treasury Regulations Section
1.409A-1(b)(4), no later than the date that is the 15th day of the third
calendar month of the applicable year following the year in which the shares of
Class A Common Stock under this Award are no longer subject to a “substantial
risk of forfeiture” within the meaning of Treasury Regulations Section
1.409A-1(d).
(c) The form of delivery (e.g., a stock certificate or electronic entry
evidencing such shares) shall be determined by the Company.
7. DIVIDEND EQUIVALENTS. The Restricted Stock Units subject to your Award shall
be credited with any dividends declared and paid by the Company on its Class A
Common Stock. Such dividend equivalents shall be converted into additional
Restricted Stock Units by dividing (i) the aggregate amount or value of the
dividend paid with respect to that number of shares of Class A Common Stock
equal to the number of Restricted Stock Units then credited by (ii) the Fair
Market Value (measured as of the date the dividend is paid) per share of Class A
Common Stock on the payment date for such dividend. The additional Restricted
Stock Units credited by reason of such dividend equivalents will be subject to
all the terms and conditions, including vesting, of the Restricted Stock Units
to which they relate.
8. RESTRICTIVE LEGENDS. The shares of Class A Common Stock issued in respect of
your Award shall be endorsed with appropriate legends as determined by the
Company.






________________
1Applicable to initial grant only.
2Applicable to subsequent grants only.





--------------------------------------------------------------------------------





9. EXECUTION OF DOCUMENTS. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with your Award.
10. AWARD NOT A SERVICE CONTRACT.
(a) Nothing in this Agreement (including, but not limited to, the vesting of
your Award or the issuance of the shares in respect of your Award), the Plan or
any covenant of good faith and fair dealing that may be found implicit in this
Agreement or the Plan shall: (i) confer upon you any right to continue in the
employ or service of, or affiliation with, the Company or an Affiliate; (ii)
constitute any promise or commitment by the Company or an Affiliate regarding
the fact or nature of future positions, future work assignments, future
compensation or any other term or condition of employment or affiliation; (iii)
confer any right or benefit under this Agreement or the Plan unless such right
or benefit has specifically accrued under the terms of this Agreement or Plan;
or (iv) deprive the Company of the right to terminate you at will and without
regard to any future vesting opportunity that you may have.
(b) By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the vesting schedule provided in the
Grant Notice may not be earned unless (in addition to any other conditions
described in the Grant Notice and this Agreement) you continue as an employee,
director or consultant at the will of the Company and affiliate, as applicable
(not through the act of being hired, being granted this Award or any other award
or benefit) and that the Company has the right to reorganize, sell, spin-out or
otherwise restructure one or more of its businesses or Affiliates at any time or
from time to time, as it deems appropriate (a “reorganization”). You acknowledge
and agree that such a reorganization could result in the termination of your
Continuous Service, or the termination of Affiliate status of your employer and
the loss of benefits available to you under this Agreement, including but not
limited to, the termination of the right to continue vesting in the Award. You
further acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Agreement, for any period, or at all, and
shall not interfere in any way with the Company’s right to terminate your
Continuous Service at any time, with or without your cause or notice, or to
conduct a reorganization.
11. WITHHOLDING OBLIGATION.
(a) On each vesting date, and on or before the time you receive a distribution
of the shares of Class A Common Stock in respect of your Restricted Stock Units,
and at any other time as reasonably requested by the Company in accordance with
applicable tax laws, you hereby authorize any required withholding from the
Class A Common Stock issuable to you and/or otherwise agree to make adequate
provision, including in cash, for any sums required to satisfy the federal,
state, local and foreign tax withholding obligations of the Company or any
Affiliate that arise in connection with your Award (the “Withholding
Obligation”).
(b) By accepting this Award, you acknowledge and agree that the Company or any
Affiliate may, in its sole discretion, satisfy all or any portion of the
Withholding Obligation relating to your Restricted Stock Units by any of the
following means or by a combination of such means: (i) causing you to pay any
portion of the Withholding Obligation in cash; (ii) withholding from any
compensation otherwise payable to you by the Company; (iii) withholding shares
of Class A Common Stock from the shares of Class A Common Stock issued or
otherwise issuable to you in connection with the Award with a Fair Market Value
(measured as of the date shares of Class A Common Stock are issued pursuant to
Section 6) equal to the amount of such Withholding Obligation; provided,
however, that the number of such shares of Class A Common Stock so withheld will
not exceed the amount necessary to satisfy the Withholding Obligation using the
maximum statutory withholding rates for federal, state, local and foreign tax
purposes, including payroll taxes, that are applicable to supplemental taxable
income; and provided, further, that to the extent necessary to qualify for an
exemption from application of Section 16(b) of the Exchange Act, if applicable,
such share withholding procedure will be subject to the express prior approval
of the Board or the Company’s Compensation Committee; and/or (iv) permitting or
requiring you to enter into a “same day sale” commitment, if applicable, with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”), pursuant to this authorization and without further consent,
whereby you irrevocably elect to sell a portion of the shares to be delivered in
connection with your Restricted Stock Units to satisfy the Withholding
Obligation and whereby the FINRA Dealer irrevocably commits to forward the
proceeds necessary to satisfy the Withholding Obligation directly to the Company
and/or its Affiliates. Unless the Withholding Obligation is satisfied, the
Company shall have no obligation to deliver to you any Class A Common Stock or
any other consideration pursuant to this Award.







--------------------------------------------------------------------------------





(c) In the event the Withholding Obligation arises prior to the delivery to you
of Class A Common Stock or it is determined after the delivery of Class A Common
Stock to you that the amount of the Withholding Obligation was greater than the
amount withheld by the Company, you agree to indemnify and hold the Company
harmless from any failure by the Company to withhold the proper amount.
12. TAX CONSEQUENCES. The Company has no duty or obligation to minimize the tax
consequences to you of this Award and shall not be liable to you for any adverse
tax consequences to you arising in connection with this Award. You are hereby
advised to consult with your own personal tax, financial and/or legal advisors
regarding the tax consequences of this Award and by signing the Grant Notice,
you have agreed that you have done so or knowingly and voluntarily declined to
do so. You understand that you (and not the Company) shall be responsible for
your own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.
13. UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares or other property pursuant
to this Agreement. You shall not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this Agreement until such shares are issued to you pursuant to Section 6 of this
Agreement. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person.
14. NOTICES. Any notice or request required or permitted hereunder shall be
given in writing (including electronically) and will be deemed effectively given
upon receipt or, in the case of notices delivered by mail by the Company to you,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company. The Company
may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and this Award by electronic means or to request your
consent to participate in the Plan by electronic means. By accepting this Award,
you consent to receive such documents by electronic delivery and to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or another third party designated by the Company.
15. HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
16. MISCELLANEOUS.
(a) The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.
(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.
(d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
17. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Your
Award (and any compensation paid or shares issued under your Award) is subject
to recoupment in accordance with The Dodd-Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company and any compensation recovery policy otherwise required
by applicable law. No recovery of compensation under such a clawback policy will
be an event giving rise to a right to voluntarily terminate employment upon a
resignation for “good reason,” or for a “constructive termination” or any
similar term under any plan of or agreement with the Company.





--------------------------------------------------------------------------------





18. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.
19. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
20. OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act. In addition, you acknowledge receipt of the Company’s policy
permitting certain individuals to sell shares only during certain “window”
periods and the Company’s insider trading policy, in effect from time to time.
21. AMENDMENT. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that, except as otherwise expressly provided in the Plan, no
such amendment materially adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Board reserves
the right to change, by written notice to you, the provisions of this Agreement
in any way it may deem necessary or advisable to carry out the purpose of the
Award as a result of any change in applicable laws or regulations or any future
law, regulation, ruling, or judicial decision, provided that any such change
shall be applicable only to rights relating to that portion of the Award which
is then subject to restrictions as provided herein.
22. COMPLIANCE WITH SECTION 409A OF THE CODE. This Award is intended to be
exempt from the application of Section 409A of the Code, including but not
limited to by reason of complying with the “short-term deferral” rule set forth
in Treasury Regulation Section 1.409A-1(b)(4) and any ambiguities herein shall
be interpreted accordingly. Notwithstanding the foregoing, if it is determined
that the Award fails to satisfy the requirements of the short-term deferral rule
and is otherwise not exempt from, and determined to be deferred compensation
subject to Section 409A of the Code, this Award shall comply with Section 409A
to the extent necessary to avoid adverse personal tax consequences and any
ambiguities herein shall be interpreted accordingly. If it is determined that
the Award is deferred compensation subject to Section 409A and you are a
“Specified Employee” (within the meaning set forth in Section 409A(a)(2)(B)(i)
of the Code) as of the date of your “Separation from Service” (as defined in
Section 409A), then the issuance of any shares that would otherwise be made upon
the date of your Separation from Service or within the first six (6) months
thereafter will not be made on the originally scheduled date(s) and will instead
be issued in a lump sum on the date that is six (6) months and one day after the
date of the Separation from Service, with the balance of the shares issued
thereafter in accordance with the original vesting and issuance schedule set
forth above, but if and only if such delay in the issuance of the shares is
necessary to avoid the imposition of adverse taxation on you in respect of the
shares under Section 409A of the Code. Each installment of shares that vests is
intended to constitute a “separate payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2).
* * * * *
This Restricted Stock Unit Award Agreement shall be deemed to be signed by the
Company and the Participant upon the signing by the Participant of the
Restricted Stock Unit Grant Notice to which it is attached.







--------------------------------------------------------------------------------







Levi Strauss & Co.
2019 Equity Incentive Plan
Restricted Stock Unit
Distribution Election Agreement


If you wish to defer the delivery date of shares of Class A Common Stock under
your Award of Restricted Stock Units, please complete this Distribution Election
Agreement and return a signed copy to the Company representative identified on
the Grant Notice no later than twenty-five (25) calendar days following the Date
of Grant specified in the Grant Notice.


Defined terms not explicitly defined in this Distribution Election Agreement but
defined in the Plan or your Restricted Stock Unit Award Agreement (“Agreement”)
shall have the same definitions as in such documents.


Name:
Employee Number / SS #:
Date of Grant:
Vesting Commencement Date:
Number of Restricted Stock Units:
Vesting Schedule:



INSTRUCTIONS
In making this election, the following rules apply:
•
You may elect a single Settlement Date that occurs after the date of vesting of
your entire Award. The “Settlement Date” is the earlier of (i) the date on which
you have elected to receive the shares of vested Class A Common Stock associated
with your Award, as set forth below, (ii) your Separation from Service, and
(iii) a Change in Control. In the absence of your completion of this
Distribution Election Agreement, such shares will be issued to you on the
vesting dates of your Award, subject to Section 6 of your Agreement.
Notwithstanding the foregoing, as described in Section 6 of your Agreement, the
distribution of such shares, even if you make a deferral election using this
Distribution Election Agreement, may be delayed if the Company determines that
your sale of the shares on such date would violate the Company’s policy
regarding insider trading of the Company’s stock, as determined by the Company
in accordance with such policy.



•
This Distribution Election Agreement is irrevocable.



•
Notwithstanding any provision in this Distribution Election Agreement, your
Agreement or the Plan to the contrary, the issuance of the Class A Common Stock
shall be made in a manner that complies with the requirements of Section 409A of
the Code, which shall include, without limitation, deferring such issuance for
six (6) months after your Separation from Service, if such Separation from
Service is the event causing such issuance and you are a “specified employee,”
as defined in Section 409A(a)(2)(B)(i) of the Code and the regulations and other
guidance promulgated thereunder; provided however, that nothing in this
paragraph shall require that such issuance be made earlier than it would
otherwise be made under the Award.



DISTRIBUTION ELECTION
I hereby irrevocably elect to defer receipt of ________% [insert 20%, 40%, 60%,
80% or 100%] of the shares of the Class A Common Stock associated with the
above-referenced Award until the following date: __________________________.
[Insert date that is the last date in vesting schedule or an anniversary of that
date (but not later than the fifth anniversary).] If you have specified a
percentage other than 100% in the preceding sentence, delivery of shares of
Class A Common Stock will be deferred pro rata with respect to each vesting
installment of Restricted Stock Units.
Notwithstanding your election but subject to the Instructions above, to the
extent your Award has vested, Class A Common Stock will be issued to you upon
the earlier of your Separation from Service or a Change in Control.







--------------------------------------------------------------------------------





TIME OF ISSUANCE
The shares of Class A Common Stock you are entitled to receive on the Settlement
Date specified in this Distribution Election Agreement will be transferred to
you on or as soon as administratively practicable (but not later than 30
calendar days after) after such Settlement Date, subject to Section 6 of the
Restricted Stock Unit Grant Agreement.


TERMS AND CONDITIONS
By signing this form, you hereby acknowledge your understanding and acceptance
of the following:
l.
Withholding. The Company shall have the right to deduct from all deferrals or
payments hereunder, any federal, state, or local tax required by law to be
withheld, if applicable.

2.
Nonassignable. Your rights and interests under this Distribution Election
Agreement may not be assigned, pledged, or transferred other than as provided in
the Restricted Stock Unit Agreement.

3.
Termination of this Agreement. The Company reserves the right to terminate this
Distribution Election Agreement at any time in accordance with the requirements
of Section 409A of the Code. In such case, Class A Common Stock granted to you
pursuant to your Restricted Stock Unit Grant Agreement may be issued to you
immediately, only to the extent permitted by Section 409A of the Code and the
regulations and other guidance promulgated thereunder.

4.
Definition of Change in Control. As used in this Distribution Election
Agreement, the term “Change in Control” shall have the meaning contained in
Section 409A(a)(2)(A)(v) of the Code and the regulations and other guidance
promulgated thereunder.

5.
Definition of Separation from Service. As used in this Distribution Election
Agreement, the term “Separation from Service” shall have the meaning contained
in Section 409A(a)(2)(A)(i) of the Code and the regulations and other guidance
promulgated thereunder.

By executing this Distribution Election Agreement, I hereby acknowledge my
understanding of and agreement with all the terms and provisions set forth
above.
LEVI STRAUSS & CO.
 
PARTICIPANT
 
 
 
 
 
By:
 
 
 
 
 
Signature
 
Signature
 
 
 
 
 
Title:
 
 
Date:
 
 
 
 
 
 








